Order entered December 1, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00584-CV

    MOHAMMED HARUN AND SPICE-N-RICE INDIAN TIFFIN RESTAURANT,
                           Appellants

                                            V.

                              SHARIF RASHID, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-09394

                                        ORDER
      Before the Court is appellants’ November 28, 2016 motion for extension of time to file

brief. We GRANT appellants’ motion and ORDER the brief filed by DECEMBER 15, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE